UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4614


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ERIK ALBERTO TELLEZ,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Loretta C. Biggs, District Judge. (1:18-cr-00026-LCB-1)


Submitted: February 26, 2019                                 Decided: February 28, 2019


Before KING, THACKER, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Duberstein, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Greensboro, North
Carolina, for Appellant. Whitney N. Shaffer, Special Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Erik Alberto Tellez pled guilty to possession of firearms in furtherance of a drug

trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A)(i) (2012), and was sentenced

to 60 months’ imprisonment and 5 years’ supervised release. On appeal, counsel has

filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), stating that there are

no meritorious issues for appeal, but questioning whether the district court erred in the

imposition of Tellez’s sentence. Although advised of his right to file a supplemental pro

se brief, Tellez has not done so. The Government declined to file a response brief. We

affirm.

          “We review the reasonableness of a sentence under 18 U.S.C. § 3553(a) [(2012)]

using an abuse-of-discretion standard, regardless of ‘whether the sentence is inside, just

outside, or significantly outside the Guidelines range.’” United States v. Lymas, 781 F.3d
106, 111 (4th Cir. 2015) (quoting Gall v. United States, 552 U.S. 38, 41 (2007) (alteration

omitted)). This review requires consideration of both the procedural and substantive

reasonableness of the sentence.       Id.   In determining procedural reasonableness, we

consider whether the district court properly calculated the defendant’s advisory

Guidelines range, gave the parties an opportunity to argue for an appropriate sentence,

considered the 18 U.S.C. § 3553(a) sentencing factors, and sufficiently explained the

selected sentence. Id. at 111-12. After determining that the sentence is procedurally

reasonable, we consider the substantive reasonableness of the sentence, “tak[ing] into

account the totality of the circumstances.” Gall, 552 U.S. at 51.



                                              2
       Our review of the sentencing transcript reveals no significant procedural or

substantive errors. The district court allowed the parties to present arguments, gave

Tellez the opportunity to allocute, considered the 18 U.S.C. § 3553(a) sentencing factors,

and explained the selected sentence. Sixty months is the mandatory minimum term of

imprisonment Tellez could have received under 18 U.S.C. § 924(c)(1)(A)(i), and the

five-year term of supervised release is authorized by 18 U.S.C. §§ 3559(a); 3583(b)(1)

(2012).

       In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious issues for appeal. We therefore affirm the criminal judgment.

This court requires that counsel inform Tellez, in writing, of the right to petition the

Supreme Court of the United States for further review. If Tellez requests that a petition

be filed, but counsel believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation. Counsel’s motion must

state that a copy thereof was served on Tellez.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                             3